Case 16-32799-acs       Doc 47    Filed 01/08/20     Entered 01/08/20 15:11:45       Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

 In Re:                                          Case No. 16-32799

 David C. Flood, Sr.
                                                 Chapter 13
 Elizabeth A. Flood

 Debtors                                         Judge Alan C. Stout

   AGREED ORDER CONCERNING MOTION FOR RELIEF FROM AUTOMATIC
 STAY OF PROPERTY KNOWN AS 10218 BEAU BRUMMEL DRIVE, FAIRDALE, KY
                               40118

        This matter having come before the Court upon the Motion for Relief from Stay filed
herein by the secured creditor, BSI Financial Services, as servicer for HSBC Bank USA,
National Association as Trustee for Citigroup Mortgage Loan Trust Inc., Asset Backed Pass-
Through Certificates Series 2004-RP1 (“Movant”) and it appearing to the Court that parties have
agreed to a course of action which will permit the continuation of the automatic stay conditioned
upon certain provisions incorporated herein for the protection of Movant:

   1. The Chapter 13 plan filed herein on behalf of the Debtors provided that said Debtors
      were to make regular monthly payments to Movant outside of the Plan on a regular
      monthly fashion.

   2. In breach of the terms of said Plan, the Debtors failed to make certain of the regular
      monthly payments to Movant; said payments are currently due for November 1, 2018
      through current. The post-petition arrearage amount is a total of $9,446.94, plus attorney
      fees and costs.

   3. In order to eliminate said post-petition delinquency, the Debtors and Movant agreed that
      the Debtors have been approved for a trial loan modification for the property known as
      10218 BEAU BRUMMEL DRIVE, FAIRDALE, KY 40118. Upon completion of the
      trial loan modification, Debtors will be considered for a permanent loan modification.
      Upon approval of a permanent loan modification, debtors shall continue with direct
      payments hereafter.

   4. The trial plan allows Debtors to pay Movant and Movant hereby agrees to accept in the
      form of certified funds the following lump sum payments:

           a.   $798.39 on or before February 1, 2020
           b.   $798.39 on or before March 1, 2020
           c.   $798.39 on or before April 1, 2020
           d.   $798.39 on or before May 1, 2020
Case 16-32799-acs       Doc 47     Filed 01/08/20   Entered 01/08/20 15:11:45      Page 2 of 3



           e.   $798.39 on or before June 1, 2020
           f.   $798.39 on or before July 1, 2020
           g.   $798.39 on or before August 1, 2020
           h.   $798.39 on or before September 1, 2020
           i.   $798.39 on or before October 1, 2020
           j.   $798.39 on or before November 1, 2020
           k.   $798.39 on or before December 1, 2020
           l.   $798.39 on or before January 1, 2021

   5. In the event that said Debtors should fail to complete any of the trial loan modification
      payment and/or default on any ongoing payments post permanent modification and/or are
      denied permanent modification of the loan for any reason, Movant shall give ten (10)
      days notice to Debtors’ counsel and to the Debtors that this agreement has been
      terminated. Debtors must also provide for the ongoing monthly mortgage payment to
      resume. Movant shall file with the Court a "Certificate of Non-Compliance" certifying
      that the Debtors are in default under the terms of the Agreed Order and that upon
      submission of such certification, without hearing, further notice or separate order, the
      Movant is granted Relief from Stay.


This is a final and appealable order.

IT IS SO ORDERED.

Agreed Upon and Submitted by:                            Dated: January 8, 2020


/s/ Molly Slutsky Simons
Molly Slutsky Simons (97962)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

/s/ Richard A. Schwartz
Richard A. Schwartz
Kruger & Schwartz
3339 Taylorsville Road
Louisville, KY 40205
rick@kslaws.com
Debtors’ Attorney
(Per Authorization received on 1/7/2020)
Case 16-32799-acs        Doc 47   Filed 01/08/20   Entered 01/08/20 15:11:45   Page 3 of 3



Copies to:

Richard A. Schwartz
Kruger & Schwartz
3339 Taylorsville Road
Louisville, KY 40205
rick@kslaws.com

William W. Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Molly Slutsky Simons
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
bankruptcy@sottileandbarile.com

David C. Flood, Sr., Debtor
Elizabeth A. Flood, Debtor
10218 Beau Brummell Drive
Fairdale, KY 40118
